USCA4 Appeal: 21-4267      Doc: 27         Filed: 04/18/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4267


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        RODERICK DERRELL JONES, a/k/a Coffee, a/k/a Base,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Greenville. Richard E. Myers, II, Chief District Judge. (4:20-cr-00061-M-1)


        Submitted: April 14, 2022                                         Decided: April 18, 2022


        Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed in part and dismissed in part by unpublished per curiam opinion.


        ON BRIEF: G. Alan DuBois, Federal Public Defender, Eric Joseph Brignac, Chief
        Appellate Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North
        Carolina, for Appellant. Jennifer P. May-Parker, Assistant United States Attorney, Joshua
        L. Rogers, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4267      Doc: 27          Filed: 04/18/2022     Pg: 2 of 3




        PER CURIAM:

               Roderick Derrell Jones pled guilty, pursuant to a written plea agreement, to

        conspiracy to distribute and possess with intent to distribute 50 grams or more of

        methamphetamine, in violation of 21 U.S.C. §§ 841(b)(1)(A), 846, and distribution of 50

        grams or more of methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A). The

        district court sentenced Jones to concurrent terms of 216 months’ imprisonment, below his

        advisory Sentencing Guidelines range. On appeal, Jones’ counsel has filed a brief pursuant

        to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious grounds

        for appeal but questioning whether Jones’ sentence is procedurally reasonable. Jones was

        informed of his right to file a pro se supplemental brief, but he has not done so. The

        Government has moved to dismiss the appeal pursuant to the appellate waiver in Jones’

        plea agreement. We affirm in part and dismiss in part.

               “We review an appellate waiver de novo to determine whether the waiver is

        enforceable” and “will enforce the waiver if it is valid and if the issue being appealed falls

        within the scope of the waiver.” United States v. Boutcher, 998 F.3d 603, 608 (4th Cir.

        2021) (internal quotation marks omitted). An appellate waiver is valid if the defendant

        enters it “knowingly and intelligently, a determination that we make by considering the

        totality of the circumstances.” Id. “Generally though, if a district court questions a

        defendant regarding the waiver of appellate rights during the [Fed. R. Crim. P.] 11 colloquy

        and the record indicates that the defendant understood the full significance of the waiver,

        the waiver is valid.” United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (internal

        quotation marks omitted).

                                                      2
USCA4 Appeal: 21-4267         Doc: 27       Filed: 04/18/2022      Pg: 3 of 3




               Our review of the record confirms that Jones knowingly and intelligently waived

        his right to appeal his conviction and sentence, with limited exceptions not applicable here.

        And we conclude that the sentencing issue counsel pursues in the Anders brief falls

        squarely within the scope of the waiver.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no potentially meritorious grounds for appeal that are outside of the appellate waiver.

        We therefore grant in part the Government’s motion to dismiss and dismiss the appeal as

        to all issues covered by the appellate waiver. We also deny in part the motion to dismiss

        and otherwise affirm. This court requires that counsel inform Jones, in writing, of the right

        to petition the Supreme Court of the United States for further review. If Jones requests that

        a petition be filed, but counsel believes that such a petition would be frivolous, then counsel

        may move in this court for leave to withdraw from representation. Counsel’s motion must

        state that a copy thereof was served on Jones.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                AFFIRMED IN PART,
                                                                                DISMISSED IN PART




                                                      3